[Cite as State ex rel. Mayes v. Ambrose, 2012-Ohio-3824.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 98758



                             STATE OF OHIO, EX REL.
                             PETER WILLIAM MAYES
                                                            RELATOR

                                                     vs.

                      JUDGE DICK AMBROSE, ET AL.
                                                            RESPONDENTS




                                     JUDGMENT:
                                 COMPLAINT DISMISSED


                               Writ of Mandamus and/or Procedendo
                                        Order No. 457551


        RELEASE DATE:                August 20, 2012
FOR RELATOR

Peter William Mayes, pro se
Inmate No. 442-575
Hocking Correctional Facility
P.O. Box 59
Nelsonville, Ohio 45764

ATTORNEY FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., J.:

      {¶1} Relator, Peter William Mayes, is the defendant in Cuyahoga C.P. No.

CR-442426, which has been assigned to respondent judge who is a member of respondent

court. Mayes complains that respondent imposed sentence without properly addressing

the issue of allied offenses of similar import under R.C. 2941.25. Mayes argues that his

sentence is void and requests this court to issue a writ of mandamus and/or procedendo to

compel respondents “to issue a valid judgment in Case No. 02-CR-442426-ZA, and to

vacate the sentence without unnecessary delay.” Complaint, Ad Damnum Clause.

      {¶2} For the reasons stated below, we dismiss this action sua sponte.

      {¶3} In State ex rel. Gonzalez v. Astrab, 8th Dist. No. 97922, 2012-Ohio-3582, the

relator “Gonzalez argue[d] that his sentence [was] void and request[ed] this court to issue

a writ of mandamus and/or procedendo to compel respondents to have him returned to

Cuyahoga County ‘to be sentenced to a lawful sentence * * *.’ Complaint, ¶ 11.” Id. at

¶ 1. This court granted the motion to dismiss of the respondent judge and the court of

common pleas.

      {¶4} In Gonzalez, we reaffirmed that “allied-offense claims are nonjurisdictional

and are not cognizable in an extraordinary-writ action.” (Citation omitted.) State ex rel.

Agosto v. Gallagher, 8th Dist. No. 97760, 2011-Ohio-4514, ¶ 3, aff’d, 131 Ohio St.3d

176, 2012-Ohio-563, 962 N.E.2d 796. In light of Agosto, we concluded: “The Supreme
Court has stated clearly that original actions do not provide a remedy for allied-offense

claims. As a consequence, we must hold that Gonzalez’s complaint fails to state a claim

upon which relief can be granted.” Gonzalez, supra, ¶ 4.

       {¶5} Likewise, in this action, Mayes requests relief in mandamus and/or

procedendo with respect to his claim that respondent judge erroneously sentenced him on

allied offenses of similar import. In light of this court’s holdings in Agosto and Gonzalez

as well as the Supreme Court’s affirming Agosto, we must also hold in this action that

Mayes’s complaint does not state a claim upon which relief can be granted.

       {¶6} Accordingly, we dismiss Mayes’s complaint sua sponte. Relator to pay

costs. This court directs the clerk of court to serve all parties notice of this judgment and

its date of entry upon the journal as required by Civ.R. 58(B).

       {¶7} Complaint dismissed.



FRANK D. CELEBREZZE, JR., JUDGE

MARY J. BOYLE, P.J., and
KENNETH A. ROCCO, J., CONCUR